Citation Nr: 0946470	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1973 to February 
1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In addition to denying the Veteran's claim for service 
connection for asthma in the April 2005 rating decision the 
RO also denied service connection for hypertension and 
substance abuse.  In the Veteran's Notice of Disagreement 
(NOD) expressed disagreement with all of these issues, but in 
his January 2007 Substantive Appeal (VA Form 9) he indicated 
that he was only appealing his claim for asthma.  Absent a 
Notice of Disagreement, a Statement of the Case, and a 
Substantive Appeal, the Board does not have jurisdiction of 
the other determinations.  Hazan v. Gober, 10 Vet. App. 511 
(1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993). 



FINDINGS OF FACT

1.  An October 1979 rating decision denied service connection 
for asthma.  The Veteran did not appeal the rating decision 
and it is now final. 

2.  The evidence associated with the claims file subsequent 
to the October 1979 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for asthma. 



CONCLUSION OF LAW

1.  The October 1979 rating decision which denied service 
connection for asthma is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  The evidence received subsequent to the October 1979 
rating decision is not new and material, and the claim for 
service connection for asthma is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated in August 
2004, December 2004, March 2005 and April 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
	
In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection, and noting the evidence needed to 
substantiate the underlying claim of service connection.  The 
August 2004 letter from the RO to the Veteran satisfied this 
requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
a discussion of the merits of the Veteran's appeal.

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, such as asthma, when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  
If the Veteran fails to demonstrate any one element, denial 
of service connection will result.

The Veteran's claim for service connection for asthma was 
previously considered and denied by the RO in an October 1979 
rating decision, which found that there was no evidence of 
any asthma during service.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal.  
Therefore, that decision is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In July 2004 the Veteran filed to reopen his claim for 
service connection for asthma.  The RO issued a rating 
decision in April 2005 finding that no new and material 
evidence had been presented and declining to reopen the claim 
for asthma.  The Veteran submitted a Notice of Disagreement 
(NOD) in March 2006 and in January 2007 the Veteran filed a 
Substantive Appeal (VA Form 9).  Regardless of how the RO 
ruled on the question of reopening, the Board as the final 
fact finder within VA, must initially determine whether new 
and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The Board notes that the Veteran appears to have put forth a 
new theory of entitlement, namely that he had asthma 
preexisting service and that it was aggravated during 
service.  Current case law indicates that a new theory of 
causation for the same disease or injury that was the subject 
of a previously denied claim cannot be the basis of a new 
claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 
1330, 1336 (Fed. Cir. 2008).  The United States Court of 
Appeals for Veterans Claims (Court) has held that separate 
theories in support of a claim for benefits for a particular 
disability does not equate to separate claims for benefits 
for that disability.  Although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  
Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008). 

As stated above, as a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence is required.  

At the time of the prior denial in October 1979, the evidence 
included the service medical records, which were negative for 
asthma.  At the time of separation from service, the Veteran 
had specifically answered in the negative to the question of 
whether he had or had had asthma.  The claim was denied on 
the basis that asthma was not demonstrated during service.  

The evidence associated with the claims file subsequent to 
the October 1979 rating decision consists of numerous 
statements from the Veteran, a statements from both a family 
member and an acquaintance, private treatment records and VA 
treatment records.  This evidence does indicate that the 
Veteran has undergone treatment for asthma, but does not show 
any treatment for asthma in service and does not contain any 
etiological link between service and the Veteran's asthma.

The evidence submitted does not demonstrate that asthma was 
manifested during service or within one year of separation 
from service and does not contain a medical opinion that 
asthma is in any way related to service.  Thus, this evidence 
does not raise a reasonable possibility of substantiating the 
claim.  Therefore, while the evidence submitted is new, in 
that it was not of record at the time of the October 1979 
rating decision, it is not material.  The Board must conclude 
that new and material evidence has not been submitted to 
reopen the previously denied claim.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for asthma remains denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


